Citation Nr: 0113732	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left ankle disorder, to 
include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from November 1986 to March 
1987, and from March 1988 to September 1992.  This matter 
comes before the Board of Veterans Appeals (BVA or Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO) which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a December 1997 BVA decision, service connection for a 
left ankle disorder, to include arthritis, was denied.

3.  The evidence associated with the claims file subsequent 
to the BVA's December 1997 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1997 BVA decision, which denied service 
connection for a left ankle disorder, to include arthritis, 
was final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been received in connection 
with the claim of entitlement to service connection for a 
left ankle disorder, to include arthritis, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a left ankle 
disorder, to include arthritis, on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  

A review of the record reveals that this issue was most 
recently denied by a Board decision dated in December 1997.  
That decision, like all BVA decisions, became final.  
38 U.S.C.A. § 7104(b).  In June 1999, the veteran submitted a 
request to reopen his claim for service connection.  The 
Board notes that although the RO recently reopened the claim 
for service connection for a left ankle disorder, to include 
arthritis, in a January 2000 rating decision, and denied the 
claim on the merits, the Board must first examine whether the 
evidence warrants reopening the claim.  This is significant 
to the Board because the preliminary question of whether a 
previously denied claim should be reopened, is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

The veteran claims entitlement to service connection for a 
left ankle condition, which he contends was incurred during 
service, specifically during a bicycle accident in November 
1988.  According to VA law, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999). 

The basis of the Board's denial in the December 1997 decision 
was that there was no medical evidence establishing a causal 
or etiological relationship between the veteran's current 
left ankle disorder, and an incident of his military service.  
The Board found that during service, in November 1988, the 
veteran was treated for left ankle pain after he had 
hyperextended his foot while riding a bicycle.  However, the 
injury appeared to have resolved, and there was no further 
evidence of a left ankle disorder until over two years 
following the veteran's service separation.  

Following the Board's December 1997 denial, the following 
evidence has been associated with the veteran's claims file.  
In June 1999, the veteran submitted an affidavit from Dr. 
Robert A. Shemwell, DPM, dated May in 1999.  Dr. Shemwell 
stated that the veteran had come to see him with complaints 
of "chronic left ankle pain which started November 22, 1988, 
after which he sustained an injury while riding his bike."  
After reviewing the veteran's claims file and performing a 
clinical examination, Dr. Shemwell indicated that the veteran 
suffers from chronic arthritic changes in the subtalar joint.  
The veteran was diagnosed with having chronic left foot post 
traumatic degenerative joint disease, with long term 
sequelae.  

The veteran also submitted private medical records from Dr. 
T.R. Baldwin of Excelsior Springs Hospital, which dated back 
to October 1979, when the veteran was 11 years old.  However, 
these medical records dealt with the veteran's right ankle 
disability, for which service-connection is already in 
effect. 

The veteran submitted another statement from Dr. Shemwell 
dated in March 2000.  Dr. Shemwell stated that in regard to 
the fact that the veteran did not have symptoms for two and a 
half years following service separation, that most often, 
chronic, degenerative arthritic pain did not always occur 
post trauma.  Dr. Shemwell opined that "[g]iven the fact 
that the [veteran] has sustained no other injuries to the 
left foot and/or ankle, the most likely and conclusive cause 
of his chronic arthritic condition is due to the injury that 
he sustained during active duty."  Dr. Shemwell also 
concluded that despite the fact that the veteran's range of 
motion was normal in January 1993, it was not possible to 
rule out the development of chronic arthritic changes after a 
traumatic event as far out as two to three years.  

Finally, in April 2000, the veteran submitted a statement 
from his wife, who stated that the reason why the veteran did 
not claim injury to his left ankle upon service  separation 
was because of the wording of the doctor who performed his 
exit physical.  The doctor did not ask him about the extent 
of his injuries, only about what he was being medically 
discharged for, which was the right ankle disability for 
which he is receiving service connection.

Upon examination of the evidence, the Board finds that the 
statements submitted by Dr. Shemwell constitute new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a left ankle disability, to 
include arthritis.  These statements were not previously of 
record, and thus, are "new" evidence.  Dr. Shemwell states 
that there is a causal relationship between the veteran's 
currently diagnosed ankle disorder and his bike accident in 
service.  This is precisely the type of evidence missing at 
the time of the December 1997 BVA decision.  As such, the 
evidence is "material," and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  In conclusion, 
the Board finds that the veteran has submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a left ankle disorder, 
to include arthritis, and to this extent the appeal is 
allowed.
 
At this point, the Board notes that during the pendency of 
this appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In the present case, 
as the Board has reopened the veteran's claim for service 
connection, the impact of the VCAA will be addressed in the 
REMAND below.  


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a left ankle disorder, to 
include arthritis, and to this extent, the appeal is granted.



REMAND

Having reopened the veteran's claim for service connection, 
the next step is to determine whether the VA's duty to assist 
has been satisfied.  A review of the record leads the Board 
to conclude that this duty has not been satisfied.  

As noted in the decision above, during the pendency of the 
veteran's appeal, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Additionally, the Board finds that in light of the 
significance of Dr. Shemwell's statements, particularly the 
March 2000 statement, the RO should obtain copies of Dr. 
Shemwell's treatment records for the veteran.  The Board also 
finds that the veteran should be afforded another VA 
examination by an examiner who has had the opportunity to 
review Dr. Shemwell's statements of records and treatment 
records, and render an opinion as to the etiology of any 
current ankle disorder.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L.No. 
106-475 (2000).

2.  After obtaining the necessary 
authorization, the RO should obtain 
copies of all records pertaining to 
treatment of the veteran from Dr. Robert 
A. Shemwell, D.P.M., and associate these 
records with the file.  All requests for 
records should be included in the claims 
file.  If any requested records are not 
available, the claims file should be 
clearly documented to this effect.  

3.  The veteran should be afforded an 
examination of his left ankle to 
determine the nature and etiology of any 
disorder that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly statements and treatment 
records from Dr. Shemwell, and to offer 
an opinion as to whether any currently 
diagnosed disorder of the left ankle is 
causally or etiologically related to the 
bicycle injury documented in service.  
Any opinion should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 



